Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicant’s amendments and arguments filed on 09/27/2021. Claims 1-20 are pending for examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 11, 12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Itabashi (JP H11321242 A, with English Machine Translation) in view of Yamakawa (US 2012/0199261 A1) OR Tomita (JP 2009143488 A, English Translation provided in Previous Office Action).

In an analogous art, Yamakawa teaches a tire with minute protrusions (Fig. 1, Ref. Num. 11) on the sidewall of the tire with recesses (Fig. 5, Ref. Num. 20) in the top of them. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Itabashi with Yamakawa in order to add serrations (recesses) to the top of the protrusions. This modification will help visually distinguish the minute regions from the surrounding area (Yamakawa; Para. [0031]).
In another analogous art, Tomita teaches a tire with protrusions (Fig. 6a, Ref. Num. 4) that have recesses extending along the top of them (Fig. 6, Ref. Num. 7). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Itabashi with Tomita in order to add recesses on the top of the protrusions. This modification will vary the strength of the light reflection along the decorative area which will make it more inconspicuous (Tomita; Para. [0022]).
Regarding claim 2, Tomita teaches that the depth of the recess is between 10 and 50% of the height of the micro-protuberance (Para. [0027]). Shintaro does not expressly disclose a value of greater 
Regarding claim 3, Itabashi teaches that the protrusions have a circular cross-section (Fig. 1(1)).
Regarding claim 4, Itabashi teaches that the protrusions have shapes where the cross-section become smaller on the top surface than the root side of the protrusions (Fig. 1(1)).
Regarding claim 5, Itabashi teaches that the protrusions comprise a portion where the cross-section continuously decreases towards the top surface (Fig. 1(1)).
Regarding claim 11, Itabashi teaches that the arrangement pitches of the protrusions is 0.3 to 5 mm (Para. [0005]). Itabashi does not expressly disclose a value of 0.6 to 1.0 mm; however, it would have been obvious to a person of ordinary skill in the art to configure the arrangement pitches within the claimed range since Itabashi discloses the arrangement pitches as between 0.5 and 5 mm (Para. [0005]), said range overlapping the claimed range.
	Regarding claim 12, Itabashi teaches that the top surface of the protrusion is outwardly convex (Fig. 1(1), 1(3)).
	Regarding claim 15, Itabashi teaches that the protrusions have a width of 0.3 to 2 mm (Para. [0005]) and a height of 0.3 to 2 mm (Para. [0005]). Itabashi does not expressly disclose a value of 0.3 to 0.7 mm; however, it would have been obvious to a person of ordinary skill in the art to configure the width of the protrusion within the claimed range since Itabashi discloses the width of the protrusion as between 0.3 and 2 mm (Para. [0005]), said range overlapping the claimed range. Itabashi does not expressly disclose a value of 0.15 to 0.5 mm; however, it would have been obvious to a person of ordinary skill in the art to configure the height of the protrusion within the claimed range since Itabashi 
	Regarding claim 16, Tomita teaches that the depth of the recess is not more than the protruding height (Fig. 3, Ref. Num. 7). Itabashi teaches that the width of the protrusions is 0.3 to 2 mm (Para. [0005]) and Tomita teaches that the width of the recess (Fig. 3, Ref. Num. Wg) is between 0.2 and 0.5 times the width of the protrusion (Para. [0026]). This would mean that the width of the recess is between 0.06 mm and 1 mm. Itabashi in view of Tomita does not expressly disclose a value of 0.10 to 0.50 mm; however, it would have been obvious to a person of ordinary skill in the art to configure the maximum diameter of the recess within the claimed range since Itabashi in view of Tomita discloses the diameter of the recess as between 0.06 and 1 mm, said range overlapping the claimed range.
	Regarding claim 17, Itabashi teaches a tire (Para. [0010]) having an outer surface comprising a decorative pattern (Fig. 2, Ref. Num. S) which is visible and provided with micro-protuberances (Fig. 2, Ref. Num. p) where the micro-protrusions have a width of 0.3 to 2 mm (Para. [0005]) and are arranged in an interval of 0.3 to 5 mm (Para. [0005]). These parameters will cause the density of the protrusions to overlap with the claimed density of 2 to 10 per 1 sq. mm as when the width of the protrusions and the interval are both set to 0.3 mm, 4 protrusions will be able to fit in 1 sq. mm and the density will be around that value. Itabashi does not expressly disclose a value of 2 to 10 per sq. mm; however, it would have been obvious to a person of ordinary skill in the art to configure the protrusion density within the claimed range since Itabashi discloses the width of the protrusions as between 0.3 and 2 mm (Para. [0005]) and the interval of the protrusions as between 0.3 and 5 mm (Para. [0005]), said ranges creating a density that overlaps the claimed range. Itabashi also teaches that the protrusions have top surface (Fig. 1(1), flat part at the apex) with the recess and a side surface (Fig.1(1) part curving down from the flat surface). However, Itabashi does not teach that the protrusions include a protrusion that has a recess in its top surface.

In another analogous art, Tomita teaches a tire with protrusions (Fig. 6a, Ref. Num. 4) that have recesses extending along the top of them (Fig. 6, Ref. Num. 7). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Itabashi with Tomita in order to add recesses on the top of the protrusions. This modification will vary the strength of the light reflection along the decorative area which will make it more inconspicuous (Tomita; Para. [0022]).
Regarding claim 18, Itabashi teaches a tire (Para. [0010]) having an outer surface comprising a decorative pattern (Fig. 2, Ref. Num. S) which is visible and provided with micro-protuberances (Fig. 2, Ref. Num. p) where the micro-protrusions have a width of 0.3 to 2 mm (Para. [0005]) and are arranged in an interval of 0.3 to 5 mm (Para. [0005]). These parameters will cause the density of the protrusions to overlap with the claimed density of 2 to 10 per 1 sq. mm as when the width of the protrusions and the interval are both set to 0.3 mm, 4 protrusions will be able to fit in 1 sq. mm and the density will be around that value. Itabashi does not expressly disclose a value of 2 to 10 per sq. mm; however, it would have been obvious to a person of ordinary skill in the art to configure the protrusion density within the claimed range since Itabashi discloses the width of the protrusions as between 0.3 and 2 mm (Para. [0005]) and the interval of the protrusions as between 0.3 and 5 mm (Para. [0005]), said ranges creating a density that overlaps the claimed range. Itabashi also teaches that the protrusions have round shapes in their cross-section (Fig, 1(1)). However, Itabashi does not teach that the protrusions include a protrusion that has a recess in its top surface.

In another analogous art, Tomita teaches a tire with protrusions (Fig. 6a, Ref. Num. 4) that have recesses extending along the top of them (Fig. 6, Ref. Num. 7). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Itabashi with Tomita in order to add recesses on the top of the protrusions. This modification will vary the strength of the light reflection along the decorative area which will make it more inconspicuous (Tomita; Para. [0022]).
	Regarding claim 19, Itabashi teaches that the protrusions have top surface (Fig. 1(1), flat part at the apex) with the recess and a side surface (Fig.1(1), part curving down from the flat surface) extending from the top surface towards a root of the protrusion.
	Regarding claim 20, Itabashi teaches that the protrusions have round shapes in their cross-section (Fig, 1(1)).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Itabashi (JP H11321242 A) in view of Yamakawa (US 2012/0199261 A1) as applied to claim 1 above, and further in view of Paturle et al. (US 2004/0187997 A1).
Regarding claim 8, Itabashi in view of Yamakawa does not teach the cross-section of the recess.
In an analogous art, Paturle teaches recesses (Fig. 2) for decorative purposes that can be shaped in a sinusoidal manner (Para. [0024]). When the recesses are sinusoidal, their cross-section will be larger on a top surface than on the root side.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Itabashi in view of Yamakawa with Paturle to form the recesses in a sinusoidal manner. This 
Regarding claim 9, Itabashi in view of Yamakawa and Paturle teaches that the recesses are sinusoidal so that the cross-section will increases in size towards the top in a continuous manner (Para. [0024]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Itabashi (JP H11321242 A) in view of Yamakawa (US 2012/0199261 A1) as applied to claim 1 above, and further in view of Muhlhoff et al (US 2014/0166177 A1).
Regarding 13, Itabashi in view of Yamakawa does not teach that the decorative portion excepting the micro-protuberances includes a roughened part whose ten-point average roughness (Rz) is 0.01 to 0.05 mm.
In an analogous art, Muhlhoff teaches that the mean roughness (Rz) of the surface not covered by protrusions is between 5 and 30 μm (Para. [0057]) which is 0.005 to 0.03 mm. Muhlhoff does not expressly disclose a value of 0.01 to 0.05 mm; however, it would have been obvious to a person of ordinary skill in the art to configure roughness of the decorative portion excepting the micro-protuberances within the claimed range since Muhlhoff discloses the roughness of the decorative portion excepting the micro-protuberances as between 0.005 and 0.03 mm (Para. [0058]), said range overlapping the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Itabashi in view of Yamakawa with Muhlhoff to make the roughness of the part of the decorative portion excepting the micro-protuberances between 0.005 and 0.03 mm. This modification will reflect a large portion of the light rays reaching the bottom surface back towards the inclined walls of the micro-protuberances (Muhlhoff, Para. [0057]) which will cause the light to get lost in the pattern and increase the darkness of the decorative portion (Para. [0056]).
Allowable Subject Matter
Claims 6, 7, 10, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Itabashi (JP H11321242 A), Yamakawa (US 2012/0199261 A1), Tomita (JP 2009143488 A), and Paturle et al. (US 2004/0187997 A1).
Itabashi in view of Yamakawa or Tomita teaches the scope of claim 4. However, Itabashi in view of Yamakawa or Tomita do no teach that the cross-section of the micro-protuberance shape decreases in size in a stepwise fashion towards the top. Itabashi and Tomita both teach that the cross-section of the protrusion decreases towards the top, but does so continuously and not stepwise. It is the examiner’s opinion that without the improper use of hindsight or destroying the references for their intended purposes, it would not have been obvious to combine prior art references in the manner require by the instant claims such that the cross-section of the micro-protuberance shape decreases in size in a stepwise fashion towards the top, as required by claim 6.
Itabashi in view of Yamakawa or Tomita teaches the scope of claim 1. However, Itabashi in view of Yamakawa or Tomita do no teach that the cross-section of the recess is circular or elliptical. Yamakawa and Tomita both teach that recesses are formed as channels in the top surface and not discrete recesses so the cross-section is not circular or elliptical. It is the examiner’s opinion that without the improper use of hindsight or destroying the references for their intended purposes, it would not have been obvious to combine prior art references in the manner require by the instant claims such that the cross-section of the recess is circular or elliptical, as required by claim 7.
Itabashi in view of Yamakawa and Paturle teaches the scope of claim 8. However, Itabashi in view of Yamakawa and Paturle do no teach that the cross-section of the recess increases in a stepwise 
Itabashi in view of Yamakawa or Tomita teaches the scope of claim 1. However, Itabashi in view of Yamakawa or Tomita do no teach the width between an edge of the top surface. It is the examiner’s opinion that without the improper use of hindsight or destroying the references for their intended purposes, it would not have been obvious to combine prior art references in the manner require by the instant claims such that the width between an edge of the top surface is not more than 0.20 mm, as required by claim 14.
Response to Arguments
Applicant’s arguments, see Page 10-12, filed 09/27/2021, with respect to the 35 USC 102(a)(1) rejection of clam 1 by Shintaro and the 35 USC 103 rejection of claim 1 by Yamakawa have been fully considered and are persuasive.  The 35 USC 102(a)(1) and 35USC 103 rejections of claim 1 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        




/ROBERT C DYE/Primary Examiner, Art Unit 1749